Exhibit 21.1 SUBSIDIARIES OF GTJ REIT, INC. 1. Green Acquisition, Inc. 2. Triboro Acquisition, Inc. 3. Jamaica Acquisition, Inc. 4. GTJ Co., Inc. 5. Green Bus Holding Corp. 6. Jamaica Buses Holding Corp. 7. Triboro Coach Holding Corp. 8. 49-19 Rockaway Beach Boulevard, LLC 9. 165-25 147th Avenue, LLC 10. 114-15 Guy Brewer Boulevard, LLC 11. 85-01 24th Avenue, LLC 12. 23-85 87th Street, LLC 13. 612 Wortman Avenue, LLC 14. Varsity Transit, Inc. 15. Varsity Charter Corp. 16. The Bus Depot, Inc. 17. MetroClean Express Corp. 18. Shelter Express Corp. 19. ShelterCLEAN, Inc. 20. Transit Facility Management Corp. 21. Transit Facility Claims Corp. 22. Transit Alliance Insurance Co. Ltd. 23. Farm Springs Road, LLC 24. ShelterCLEAN of SF, LLC 25. Shelter Parking Corp. 26. Outdoor NY Corp. 27. GTJ GP, LLC 28. GTJ Realty, L.P. 29. GTJ Management LLC 30. GTJ 3920 Fairfax LLC 31. Wu/LH 466 Bridgeport LLC 32. Wu/LH 470 Bridgeport LLC 33. Wu/LH 950 Bridgeport LLC 34. Wu/LH 12 Cascade LLC 35. Wu/LH 15 Executive LLC 36. Wu/LH 35 Executive LLC 37. Wu/LH 15 Progress LLC 38. Wu/LH 22 Marsh Hill LLC 39. Wu/LH 25 Executive LLC 40. Wu/LH 269 Lambert LLC 41. Wu/LH 103 Fairview Park LLC 42. Wu/LH 412 Fairview Park LLC 43. Wu/LH 401 Fieldcrest LLC 44. Wu/LH 404 Fieldcrest LLC 45. Wu/LH 36 Midland LLC 46. Wu/LH 100-110 Midland LLC 47. Wu/LH 112 Midland LLC 48. Wu/LH 199 Ridgewood LLC 49. Wu/LH 203 Ridgewood LLC 50. Wu/LH 8 Slater LLC 51. Wu/LH 100 American LLC 52. Wu/LH 200 American LLC 53. Wu/LH 300 American LLC 54. Wu/LH 400 American LLC 55. Wu/LH 500 American LLC 56. GWL 110 Old County LLC 57. GWL Windsor Land LLC 58. GWL 20 East Halsey LLC 59. GWL Borden LLC 60. GWL 4 Meadow LLC 61. GWL Platt LLC 62. GWL 1101 Stewart LLC 63. GWL 777 Rocky Hill LLC 64. GWL 1110 Centennial LLC 65. GWL 11 Constitution LLC 66. GWL 21 Constitution LLC 67. GWL 4 Corporate LLC 68. GWL 8 Corporate LLC 69. GWL 25 Corporate LLC 70. GWL 606 Cozine LLC 71. GWL 300 McIntire LLC
